Citation Nr: 1540880	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-46 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for a left varicocele to include entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1953 to July 1956.

In November 2011, the Board issued a decision that, in pertinent part, denied entitlement to an initial compensable rating for a left varicocele to include entitlement to SMC based on the loss of use of a creative organ.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 724 F.3d 1312 (Fed. Cir. 2013), the November 2011 Board decision was identified as having been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the July 2011 hearing.  The Veteran was afforded an opportunity for a new hearing and/or a new decision from the Board on the three increased rating issues.  Subsequently, in correspondence dated September 2013, the Veteran requested a new decision, but not a new hearing.  In an April 2014 decision, the Board vacated the increased rating portion of it 2011 decision in compliance with the Veteran's request.  The remaining issue was remanded in September 2014.

The issue of entitlement to an initial rating for hearing loss disability in excess of 0 percent from July 29, 2005, through March 25, 2012, 40 percent from March 26, 2012, through April 9, 2012, and 70 percent from April 10, 2012, was listed on the title page of the September 2014 Board decision; however, there was no further mention of this issue in the decision.  In the August 2015 informal hearing presentation, the representative requested that this issue be addressed.  However, in carefully reviewing the claims file, the Board finds that the listing of the issue on the title page was a mistake, as the issue was not on appeal.  

After the initial grant of service connection for bilateral hearing loss in January 2012, the Veteran's representative requested "reconsideration" for a greater percent in April 2012.  The Veteran is represented by a respected national service organization with extensive experience in pursuing appellants' claims, and which is aware that asking for a decision to be "reconsidered" is not the same as initiating an appeal. The request for reconsideration lacks the expression of "a desire to contest the result."  See 38 C.F.R. § 3.201 (2015).  Such would clearly be known and understood by an organization with decades of experience in dealing with VA decisions.  Indeed, pursuant to the reconsideration request, additional examinations were obtained, resulting in the staged ratings listed above, assigned in a November 2012 rating decision.  No statement expressing dissatisfaction with that rating decision was received.  Therefore, the Board finds that it lacks jurisdiction to consider the issue of entitlement to higher staged ratings for bilateral hearing loss. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's left varicocele is asymptomatic, and currently shown symptomatology involving the left testicle has been medically attributed to non-service-connected causes.  

2.  Erectile dysfunction is unrelated to service-connected left varicocele.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for a left varicocele have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.115b, DC 7120, 7523 (2015).

2.  The criteria for SMC based on loss of use of a creative organ have not been met. 38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350(a) (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional potentially relevant evidence.  Service treatment records, VA treatment records, and all adequately identified private records have been obtained.  Pursuant to the September 2014 Board remand, the Veteran was provided an examination in July 2015.  The examination, in conjunction with the other evidence of record, including the April 2008 examination, describes the disability in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, there has been compliance with the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (claimant is entitled to substantial compliance with the Board's remand directives).  

No additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If the disability has undergone varying and distinct levels of severity throughout the entire time period the claim has been pending, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7 . 

A left varicocele, not considered disqualifying, was noted on the Veteran's separation examination in July 1956.  Years later, the varicocele became painful, and he underwent surgery in approximately 1990.  

On VA examination in April 2008, the Veteran reported that the varicocele was recurring, but it was not yet causing discomfort.  There was no effect on daily activities.  On examination, there were no testicular masses, and the Veteran's testicles were normal in size, shape, position, and consistency.  The right testicle measured 4.5 cm long, while the left testicle measured 5.0 cm.  There were no scrotal masses or other abnormalities, and spermatic cords were normal.  There was a 1 cm benign epididymal cyst at the lower pole on the right.  There was no testicular atrophy.  The diagnosis was recurrent, asymptomatic left varicocele.  

On the VA examination in July 2015, the Veteran reported that the left testicle was larger than the right and sensitive when touched.  He also reported erectile dysfunction that started within the last five years.  The examiner commented that the erectile dysfunction was less likely than not attributable to varicocele.  

Examination of the testicles revealed the left testicle to be 10mm larger than the right.  There were no scars or other pertinent physical findings, complications, conditions, signs or symptoms.  A scrotal ultrasound in July 2015 revealed, on the left, a large left loculated fluid collection, with faint scattered internal echoes, measuring approximately 41 x 20 mm.  Notably, there was no varicocele.  No epididymal lesion is seen.  The impression was large left spermatocele.  The condition had no functional impact on his ability to work.  

A supplemental opinion was obtained from the examiner in July 2015.  The examiner reported that there was no testicular atrophy, and that the testicle left was 10mm larger than the right due to a spermatocele.  The spermatocele was not a progression of the service connected varicocele and represented a separate diagnosis.  The examiner commented that the two conditions presented with specific findings, and it was not likely that a spermatocele was misdiagnosed as a varicocele while in service.  The erectile dysfunction was less as likely as not due to a varicocele, which, the examiner noted, did not typically cause problems with erections.  

The Veteran currently has a noncompensable rating for a left varicocele.  There is no diagnostic code specifically addressing varicoceles.  However, when an unlisted condition is encountered, it is permissible to rate by analogy under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20. 

A varicocele is a "condition manifested by abnormal dilation of the veins of the spermatic cord, [which results] in impaired drainage of blood into the spermatic cord veins when the patient assumes the upright position." Nici v. Brown, 9 Vet. App. 494, 495 (1996) (citing Stedman's Medical Dictionary 1907 (26th ed. 1995)). 

In its November 2009 decision, the RO rated this disorder 38 C.F.R. § 4.110, DC 7120, which allows for a noncompensable rating for varicose veins that are asymptomatic, palpable or visible.  The next higher rating of 10 percent is warranted where the evidence demonstrates intermittent edema of an extremity or aching and fatigue in a leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or compression hosiery.  Clearly, the effect of the Veteran's left varicocele is confined to his testicle.  However, by analogy, the Board has considered whether there is evidence that the varicocele results in swelling (edema) or aching.  Such has not been shown.  

On the VA examination in April 2008, there were no findings of tenderness.  The left testicle was the approximate size of the right.  The Veteran stated that he felt that there had been recurrence of the varicocele, but that it had not been causing any discomfort.  He said the varicocele had no effect on his daily activities.  

VA treatment records do not show any pertinent complaints.  Of note, in February 2013 and April 2014, the absence of testicular pain or swelling was reported. 

At the time of the July 2015 VA examination, the Veteran reported that the left testicle was larger than the right, and was sensitive when touched.  However, tenderness was not observed on examination, and, in any event, an ultrasound revealed that a varicocele was not present.  The spermatocele, which was found to be present, was considered unrelated to the varicocele.  Additionally, the examiner concluded that the increased size of the left testicle was due to the non-service-connected spermatocele.    

Thus, given the foregoing, the Board finds that the assignment of a compensable rating under DC 7120 would be inappropriate.  

Consideration has also been given to whether a higher rating could be assigned under an alternate diagnostic code.  Diagnostic code 7523 pertains to atrophy of the testes.  Under this diagnostic code, a compensable rating is warranted only upon a showing of complete atrophy of both testes (20 percent).  38 C.F.R. § 4.115b, DC 7523.  

On the April 2008 VA examination, it was specifically noted that there was no testicular atrophy.  Likewise, the July 2015 examiner reported that there was no testicular atrophy, and further stated that the size differential between the two testicles was due to the left spermatocele, which was reported to be unrelated to the service-connected varicocele.  Given the criteria under DC 7523, the Board concludes that a compensable rating is not warranted for his left varicocele.  
  
As part of the relevant diagnostic code, the Board has also considered whether the Veteran's disability warrants entitlement to special monthly compensation.  Under 38 U.S.C. § 1114(k) (West 2014), special monthly compensation is payable for loss of use of one or more creative organs that is the result of a service-connected disability. 38 C.F.R. § 3.350(a)(1) (2015).

As is relevant here, loss of use of a creative organ will be shown by the acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle, or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  38 C.F.R. § 3.350(a)(1) (2015).  

In this case, special monthly compensation for loss of a creative organ is not warranted.  Specifically, the left testicle is actually larger than the right, both are considered to be normal in size and consistency, and the size differential is about 1/5, not 1/3.  Although erectile dysfunction was reported by the Veteran, the examiner stated that it was less likely than not due to the varicocele, which did not typically cause problems with erections.  Therefore, in view of the above, special monthly compensation under 38 C.F.R. § 3.350 is also not warranted.  

Consideration has been given to the Veteran's lay assertion that his problems with erectile dysfunction are due to his varicocele.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  The complaint pertaining to erectile dysfunction is not readily amenable to probative comment regarding its etiology. See Davidson v. Shinseki, 581 F.3d 1313  (Fed. Cir. 2009). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms of erectile dysfunction, there is no indication that the Veteran is competent to provide an opinion as to the cause of the symptoms/problems.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating such disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.

There is no Diagnostic Code specifically applicable to a varicocele.  To the extent that rating by analogy may not accurately capture all of the pertinent symptomatology, the rating criteria could be considered to be inadequate. 

However, in this case, the varicocele has been found to be asymptomatic.  The currently shown enlarged left testicle was demonstrated, by ultrasound, to be a spermatocele, not a varicocele.  The examiner also indicated that the two were unrelated, and unlikely to be mistaken for the other on examination.  There is, in short, no current symptomatology which has been attributed to a varicocele.  Accordingly, the Veteran does not exhibit an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  Therefore, referral for extraschedular consideration is not appropriate.

For the foregoing reasons, entitlement to a compensable rating for left varicocele is not established.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating for a left varicocele, to include special monthly compensation (SMC) based on the loss of use of a creative organ, is denied.  


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


